Title: To Alexander Hamilton from William S. Smith, 21 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp 12th. Regt Septr. 21st. 1799
          
          I had the honor of receiving your letter of yesterday’s date by Lt. Ludlow, and at 3 oClock this morning, and immediately dispatchd the Qr. Mr. Sergeant to West Chester, provissions were regularly issued at six, without any thing unpleasant taking place, except the desertion of three men between one and two oClock this morning, as soon as the provission was issued I detached Lt. Wands in pursuit of them, he being the officer of the Camp Guard the last night there rout is towards Poughkeepsie, and there is a great probability of their being overtaken.
          The troops have behaived on the past question remarkably well, we have had no disturbance nor the appearance of it, you must not be apprehensive of mutiny here, we are so tollerably advanced in discipline, & make such progress that for myself I have not the least Idea of it, in any possible case, provided the officers pointedly attend to their duty and make it a point, to reside with their men, there are very few instances of disorderly conduct pervading a Corps, they shall not want for an example in me, tho’ my home is but four miles distant—It would be of service if you would please to observe to the War-minister, that the 12th. Regt. have not yet received any pay tho’ to the Rank & file there is 4. or 5 months due If the pay office is not yet prepared, with respect to the regularity of abstracts, a sum advanced on account would do a great deal of good, for really they have not a Cent to buy a potatoe, or a chew of Tobacco & I will not let them out of camp to Steal the one, or by the other, of course, a little money will accommodate them much—
          I have written to the several second Lieutenants mentioned in your Letter of the 16th. assigned them their duties and station, and ordered the surgeon’s mates to join the Regt with all possible dispatch. I have also ordered Capt. Landon to this post, & shall report immediately his arrival, I have examined Peter Vonck, I find him a hardy Healthy soldier of the last war; in Colo. H. B. Livingston’s Regt. he possitvely asserts he is not 47 years old tho’ he may have seemed older to his wife. If you should think it necessary, I will order him to wait on you—I have been so pressed this day or two passed, that I have not had it in my power to make out a regular list of the officers, with their relative regimental rank as soon as I get thro’ with the monthly return which unavoidably I have not yet been able to compleat, having within a few day’s only, received the returns of the second divission, I shall loose no time in forwarding it,
          Inclosed is a Copy of a Letter from Capt. Kissam who declines further service, with a Copy of my answer, he appears at times extreamly miserable and has no command of himself, and in his present state of mind by no means calculated for the scenes of war—or even of a tranquil Camp—I am entirely at a loss to know where to address orders, to 2d. Lieutenant Nathaniel Smith, he is unknown to me, or the friends who advocated his appointment, I shall therefore be under the necessity of retaining his instructions untill I am informed in which line of post to put them—I must submit to your consideration the propriety of removing the Barriers of the recruiting Districts, by so doing, an emulation will be excited amongst the recruiting officers and I think the service promoted, & with your permission I will turn them loose with their drums.
          I have the Honor to be with great respect Your most obedt. & very Humble Servt.
          
            W. S. Smith 12th. Regt
          
        